Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
Specification
The abstract of the disclosure is objected to because the legal phraseology such as “means” or “comprises” or “comprising” often used in patent claims should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2-19 are objected to because of the following informalities:  the term “The method of claim…” recited in line 1 of claims 2-19, has a typo error and should be changed to “The substrate of claim…” in order to further limit to claim 1 and preceding claims.  Correction is required.
Allowable Subject Matter
Claim 1 is allowed.
Claims 2-19 will be allowed after overcome the above objection.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not show or suggest a first connection line connecting between the first and second segments of the first conductor layer; and a second connection line connecting the first and second segments of the second conductor layer, wherein the first connection line includes a first region exposed on at least one of .

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Baarman et al (US 7,973,635) discloses printed circuit board coil.  Lee (US 8,963,145) discloses OLED touch display panel structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 26, 2022